Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Ho (US 9156,701), as above, further in view of (WO 2011/066332).
Zhamu (US 2014/0308517) teaches chemically bonded graphene with specific exemplary inter-spacing d(002) from 0.3354 to 0.89 nm as determined by X-ray diffraction and oxygen content from 0.01 to 5% (see claim 1 and figure 8(a) and [0147]). 
Additionally, Zhamu teaches that the spacing is a result effective variable effected by the heating process (See figure 8(a) and [0147]). 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the inter-planar spacing dependent upon the desired properties of the graphene.  

Zhamu teaches flat shapes [0043] and overlapping thicknesses and density of 1.7 g/cm3 or greater, an overlapping range that would be obvious to provide (See figures and claims including claim 22).   Further the length and width can be within the claimed range (See figures [0127]).
Further the art teaches a continuous filament (see abstract) formed on a substrate (a film) that would render obvious any longer length desired and widths within the claimed range dependent upon the desired application. Claims to size and degree and scale are not generally recognized as patentably distinguishing over the prior art wherein the art is otherwise taught. 
Regarding claim 2, Zhamu teaches the graphene can be aligned (See figures), which given the substantially the same composition would render obvious the same claimed orientation levels.   
Regarding claims 3 and 5-6, Zhamu teaches the graphene can be functionalized including a hydroxyl group (See abstract and figures).  
Regarding claims 13-17, Zhamu teaches overlapping thermal and electrical conductivity (See claims). Additionally, given the same compositions and structure Zhamu would be expected to have the same properties including electrical and thermal conductivity depednet upon oxygen content. 
Regarding claim 18, the art (Zhamu) teaches bonding and aligning the graphene planes (See figures and claims) and therefore would render obvious an orientation within the claimed range. 
Regarding claim 19, Zhamu teaches Sp2 and Sp3 electrical orientation (see claims (i.e. 21). 
Regarding claims 20-21, the art teaches overlapping Young’s modulus and tensile strength [0036] that would be obvious to provide within those ranges.       
Zhamu may not teach certain claimed functional groups.
Regarding claims 1, 4, 6-9 Ho (US 9156,701) teaches functionalizing graphene with amine, aryl, alky, amide and other functional elements (See claims, figures, particularly claim 1).   
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the above functionalization, known in the art as evidenced above, or similar in order to alter or tailor the electrical properties of graphene, as in Zhamu using hydroxyl groups, or carboxylic acid groups (as in WO ‘332) in order to form useful electrical devices with specific electrical properties. 
Zhamu does not teach certain claimed functional groups from claim 9.  
WO 2011/066332) teaches forming a graphene film or membrane having polycyclic aromatic groups that may include aminopyrene, hydroxyl, carboxyl and amino groups (meeting the functional groups of claim 1)  to form a capacitor element (See [0007-0008], and [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the above functionalization or similar in order to form useful electrical devices such as the capacitors of WO ‘332. 





Claims 1-2, 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Ho (US 9156,701) further in view of (WO 2011/066332), as above, further in view of (US PG PUB 2015/0017699) Mckinney.
Zhamu does not teach certain claimed functional groups from claim 8.  
Per claim 8, 2015/0017699 Mckinney teaches functionalization with an amino acid or protein (see [0025-0030].
The internal structure can be functionalized (See abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the above functionalization or similar in order to form useful electrical devices. 



Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 4, 6-9 Ho (US 9156,701) teaches functionalizing graphene with amine, aryl, alky, amide and other functional elements (See claims, figures, particularly claim 1).   
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the above functionalization, known in the art as evidenced above, or similar in order to alter or tailor the electrical properties of graphene, as in Zhamu using hydroxyl groups, or carboxylic acid groups (as in WO ‘332) in order to form useful electrical devices with specific electrical properties. 
Zhamu does not teach certain claimed functional groups from claim 9.  
WO 2011/066332) teaches forming a graphene film or membrane having polycyclic aromatic groups that may include aminopyrene, hydroxyl, carboxyl and amino groups (meeting the functional groups of claim 1) to form a capacitor element (See [0007-0008], and [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the above functionalization or similar in order to form useful electrical devices such as the capacitors of WO ‘332. 
Rejection as modified is re-asserted. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783